Citation Nr: 1007421	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to September 
2005.  His military occupational specialty was infantryman.  
His decorations and medals include the Global War on 
Terrorism Service Medal, the Afghanistan Campaign Medal, and 
the  Combat Infantryman Badge.  He served in a designated 
area of imminent danger.     

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of the 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  A notice of disagreement was filed in January 
2007, a statement of the case was issued in May 2007, and a 
substantive appeal was received in June 2007.  The Veteran 
testified at a hearing before the RO in February 2007, and 
before the Board in May 2009.  The Reno RO currently has 
jurisdiction of the Veteran's claims files.  

The June 2006 rating decision also denied entitlement to 
service connection for tinea pedis, and the Veteran filed a 
notice of disagreement in November 2006.  A statement of the 
case was issued in May 2007.  However, in his substantive 
appeal, the Veteran expressly indicated that he was not 
appealing the tinea pedis issue.  Thus, the tinea pedis issue 
is not in appellate status.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The June 2007 substantive appeal was also received with 
regard to service connection for a bilateral ankle disability 
and increased rating for bilateral plantar fasciitis.  
Service connection for a bilateral ankle disability was 
subsequently granted by rating decision in February 2009.  
The issue of service connection for a bilateral ankle 
disability is therefore no longer in appellate status.  With 
regard to the bilateral plantar fasciitis issue, the Veteran 
withdrew such appeal in a VA Form 646 filed in March 2009, 
prior to certification to the Board.  Thus, the bilateral 
plantar fasciitis issue is not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002). 



FINDING OF FACT

A thoracolumbar disability is related to service.  


CONCLUSION OF LAW

A thoracolumbar disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There are no service treatment records related to a back 
disability.  

A letter dated in August 2008 shows that the Veteran 
presented at a VA medical facility.  It was noted that on 
active duty, the Veteran was in light unit infantry and 
carried more than 120 pounds of weight on his rucksack, with 
long marches and deep penetration into enemy territory.  The 
Veteran reportedly injured his back while in the service in 
Afghanistan.  A magnetic resonance imaging (MRI) revealed 
small disk bulges on the lumbar spine with degenerative disk 
disease.  Due to the history of active duty and carrying 
large amounts of weight on long range deep penetration 
patrols in a combat, the examiner concluded that there would 
be progressive degeneration.    

The Veteran underwent a VA examination in February 2009.  He 
stated that he developed low back pain while gradually 
carrying gear (weighing up to 160 pounds) during service.  
Following physical examination, the examiner diagnosed 
lumbago.  The examiner opined that it is less likely as not 
that a low back disability was caused by or a result of 
service.  The examiner reasoned that there were no visits for 
back pain while the Veteran was in service and on separation 
examination, "no" was checked when asked if there was any 
back problem. 

A letter from Dr. M.J.K. dated in April 2009 reflects that 
Dr. M.J.K. diagnosed lumbar spondylosis/degenerative disc 
disease and lumbar radiculitis, and opined that it is more 
probable than not that the back disability is related to the 
Veteran's military service.  

An undated letter from Dr. K.A.M. reflects that Dr. K.A.M. 
diagnosed early disc degeneration at T11/12 and T12/L1.  Dr. 
K.A.M. opined that this back disability is more likely than 
not related to the Veteran's service and the wearing of a 
heavy vest loaded with ammunition and carrying a heavy 
backpack loaded with supplies and equipment.  

At his May 2009 hearing, the Veteran testified under oath 
that his back symptoms first began in June 2004 and continued 
since that time.  He recalled complaining about back pain on 
service separation.  He also stated that he received 
treatment, including physical therapy and manipulative 
therapy, within 3 months of service discharge.  Since 
service, he explained how his activities have been limited 
due to the back, to include an inability to pick up his 
children and not being able to sit for lengthy periods of 
time.   

After a review of all available evidence in the claims 
folder, the Board finds that the evidence is at least in 
equipoise as to the etiology of the claimed back disability, 
especially considering the favorable nexus opinions provided 
by Dr. M.J.K. and Dr. K.A.M.  The foregoing evidence is found 
to support a grant of service connection for the Veteran's 
thoracolumbar disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
so finding, the Board acknowledges that a VA examiner in 
February 2009 opined that a back disability was not related 
to active service.  However, the positive nexus statements 
are consistent with the facts of the case, including the 
Veteran's inservice duties and experiences.   See 38 C.F.R. § 
3.303(a)(Each disabling condition shown by service treatment 
records, or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence).

Accordingly, given the diagnoses of thoracolumbar disability 
in this case, an award of service connection for a 
thoracolumbar disability is warranted here.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).




ORDER

Service connection for a thoracolumbar disability is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


